DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed on 11 MAY 2020.  The claim set considered for examination is the claim set with amendments and status identifiers.  Current pending claims are Claims 1-4 and 7-9 and are considered on the merits below. Claims 5 and 6 have been cancelled in a preliminary amendment to the claims. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 MAY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 28 AUGUST 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In Claim 1, where it reads ‘microfluidic channel (siphon channel)’, it is unclear to the Examiner if this supposed to be a reference number or any other notation to the drawings.  Clarification is requested or the portion offset by the parenthesis should be deleted.  
In Claims 1 and 4, in reference to the ‘disk-shaped rotatable platform’, Claim 1 line 2, some instance are referred to as ‘disk-shaped rotatable platform’, ‘the platform’, and ‘the rotatable platform’.  Consistent use of the ‘disk-shaped rotatable platform’ should be used throughout the claim set or whatever other language Applicant chooses to use.  This is to avoid confusion and any antecedent basis issues.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2017-0017687 A, submitted on the Information Disclosure Statement on 11 MAY  2020; Foreign Patent Documents Cite No. 8, herein referred SEO, in view of KIM, US Publication No. 2011/0189701 A1, submitted on the Information Disclosure Statement on 11 MAY 2020; US Patent Application Publications Cite No. 2., and further in view of WADA, US Publication No. 2008/0293151 A1, submitted on the Information Disclosure Statement on 11 MAY 2020; US Patent Application Publications Cite No. 1. 
The Examiner has obtained a translation of the description of the KR document above with specific paragraphs translated adjacent to the corresponding Korean paragraphs.  The rejection below over SEO uses citations with paragraph numbers for ease of citation.   This document has also been cited on the PTO-892.
Applicant’s invention is drawn towards a device. 
Regarding Claim 1
The SEO reference discloses the claimed invention, but is silent in regards to wherein the detection part is coated with a substance configured to react with the samples contained in the fluidic sample so that the substance is separated and developed. 
The KIM reference discloses a reaction chamber in which a marker conjugate substance is capable of binding to an analyte is immobilized to an inner wall or porous pad, [0030-0075], Figure 2, reaction chamber 300. 
The combination of references suggest the claimed invention, but is silent in regards to specifically analyzing aldehydes or ketones. 
The WADA reference discloses a method of analyzing a fluid sample containing aldehydes or ketones to subject the aldehydes or the ketones to DNPH derivatization, abstract, [0007-0018], Claims 1-7.
It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the SEO reference with the coated detection chamber of KIM and the method of separating aldehydes by using DNPH taught by WADA to effectively separate aldehydes or ketones from a sample without overly complicated operations such as extraction, WADA, abstract. 
Additional Disclosures Included are: Claim 2: wherein the device for detecting aldehydes or ketones according to claim 1, wherein the aldehydes or ketones in the fluidic sample is at least one selected from the group consisting of acetaldehyde, acetone, acrolein, benzaldehyde, butyraldehyde, formaldehyde and propionaldehyde, WADA [0030].; Claim 3: wherein the device for detecting aldehydes or ketones according to claim 1, wherein an inside of the sample injection part is configured to be filled with 2,4-DNPH coated silica in the form of beads, WADA [007, 0008].; Claim 4: wherein the device for detecting aldehydes or ketones according to claim 1, wherein the microfluidic structure is provided in a plurality, and the plurality of microfluidic Claim 7: wherein the device for detecting aldehydes or ketones according to claim 1, wherein the first microfluidic channel and the second microfluidic channel comprises bending parts, SEO, Figure 2b, respectively, and a number of the bending part of the second microfluidic channel is one more than a number of the bending part of the first microfluidic channel, SEO, Figure 2b, Figure 2b, [0018, 0117], channels 119, 1119a-e.; Claim 8: wherein the device for detecting aldehydes or ketones according to claim 1, wherein a first rotation of the device, the injected fluidic sample moves to a rear end of the sample injection part, and the injected eluent moves to a rear end of the eluent introduction part; upon stopping the device after the first rotation of the device, the fluidic sample moves from the sample injection part to the first microfluidic channel, and the eluent moves from the eluent introduction part to a first bending part of the second microfluidic channel; during a second rotation of the device, the fluidic sample is introduced from the first microfluidic channel to the detection part; upon stopping the device after the second rotation of the device, the eluent moves from the first bending part of the second microfluidic channel to a second bending part of the second microfluidic channel; during a third rotation of the device, the eluent is introduced from the second microfluidic channel to the reserve area; and upon stopping the device after the third rotation of the device, the fluidic sample is developed on the detection part by the eluent, SEO [0027, 0068-0069, 0097-0099].  Examiner’s Note: the claim language recited in Claim 8 is directed towards language a manner of operating the device. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).   A claim containing a "recitation with respect to the manner Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).; and Claim 9: wherein disclosed is a system for detecting aldehydes or ketones comprising. the device for detecting aldehydes or ketones according to claim 1, see rejection to Claim 1 above, and a UV lamp for visually observing the aldehydes or the ketones separated and developed on the detection part by irradiating UV radiation to the detection part, SEO [0005, 0009, 0027], KIM [0085, 0088]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MIN, US Publication No. 2016/0038939 A1 discloses a well-known microfluidic device that comprises a rotatable platform with a plurality of channel and chambers for performing a biological or chemical reaction by manipulating small amounts of fluid.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797